Citation Nr: 0516454	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which declined to reopen the 
veteran's claim of entitlement to the benefit currently 
sought on appeal.  In May 2004, the Board reopened the claim 
and remanded it for further development.  The RO undertook 
such development and the claim was returned to the Board.

In November 2003, the veteran appeared before the undersigned 
in a Travel Board hearing, sitting at Little Rock, to present 
testimony on the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims file. 


FINDING OF FACT

The veteran's back disorder was first manifested several 
years after service and is not related to his service. 


CONCLUSION OF LAW

The veteran's back disorder was not incurred or aggravated in 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal initially arises 
from an attempt by the veteran to reopen a previously denied 
claim for service connection for a back disorder.  In this 
context, the Board notes that a substantially complete 
application to reopen was received in May 2002.  At that 
time, proper notice for the new and material evidence claim 
was provided the veteran and the attempt to reopen was 
denied.  The veteran filed a timely appeal, at which time the 
Board reopened the claim and remanded it to the RO so that 
the merits could be addressed.  

On remand, the Appeals Management Center (AMC) provided 
notice to the veteran regarding VA's duties to notify and to 
assist with respect to the merits of his claim.  
Specifically, in June 2004, the AMC notified the veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  He was instructed to submit 
any evidence in his possession that pertained to his claim.  
Thereafter, the AMC adjudicated the merits of the appeal in 
the first instance, without taint from prior adjudications.  
Thus, the Board finds that the content and timing of the June 
2004 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records have been associated with the claims 
file.  The veteran also has been examined by VA in 
conjunction with his claim.   

Additionally, all relevant private and VA treatment records 
have been secured.  The Board observes that in his November 
2003 hearing before the undersigned, the veteran indicated 
that he had received treatment in a private hospital for 
muscle spasms since 1996, the date of the last clinical 
record in the claims file.  However, as there is already 
evidence in the file of the veteran experiencing muscle 
spasms after service, and further as there is no indication 
that these more recent records would in any way relate the 
veteran's muscle spasms to an event in service, these records 
are not considered relevant and have not been secured. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that while in service, he hurt his back 
which has led to near-constant pain since.  Specifically, he 
contends that he hurt himself while playing flag football 
during basic training. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's service medical records reveal that on 
enlistment examination in June 1968, the spine and 
musculoskeletal system were evaluated as normal.  The veteran 
reported to sick call in July 1968 on three occasions, with 
complaints of low back pain.  He indicated there had been no 
injury to his back.  Muscle strain in the low back was noted.  
The veteran's spine and musculoskeletal system were evaluated 
as normal again at his December 1968 separation examination.  
He did not report a back problem at that time.

Post service records include an August 1969 VA examination 
with orthopedic consultation.  No disability referable to the 
back was found. 

Private treatment records from March 1983 to March 1996 
confirm that the veteran was first seen for complaints of 
back pain in March 1993.  Though the examiner's initial 
impression was degenerative disc disease, x-rays confirmed 
that there were no abnormalities found in the veteran's 
spine.  Between that time and January 2004, the veteran was 
treated for a lumbar strain and muscle spasms.  

The veteran underwent a VA examination in conjunction with 
his claim in August 2004.  Subjective complaints of pain were 
noted.  The examination was noted to be "sometimes 
inconsistent" in that though range of motion testing in all 
planes demonstrated limitations due to pain, the veteran was 
still able to climb onto the exam table with ease and without 
too much debilitation.  Additionally, different positions on 
the exam table yielded different symptoms and different exam 
results which were medically inexplicable.  X-rays of the 
spine were negative for any abnormality.

The examiner reported that he reviewed the veteran's claims 
file to include his service medical records and post service 
treatment records.  He stated that he could not assess the 
veteran with a diagnosis that could be related back to his 
flag football injury in service, as he did not find a 
consistent story and mechanism to explain the pain the 
veteran was currently reporting.  

Although there is evidence of in-service complaints of back 
pain, as well as post-service treatment for lumbar strain and 
muscle spasms, there is no competent medical evidence linking 
the two together.  Without such a medical nexus, service 
connection cannot be granted.  

The Board has considered the veteran's own assertions that 
his current back pain was caused by a flag football in jury 
in service.  However, the Board finds that such assertions 
can be afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

The preponderance of the evidence is against the veteran's 
claim; therefore, the benefit of the doubt provision does not 
apply.


ORDER

Entitlement to service connection for a back disorder is 
denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


